Title: To James Madison from Jedidiah Morse, 16 February 1822
From: Morse, Jedidiah
To: Madison, James


                
                    Sir,
                    Washington City Feb. 16th. 1822.
                
                I have the honor, in fulfilment of my official duty, to transmit to you a copy of the Constitution of a Society, just established, which recognizes the general System of measures, or rather the spirit of them, which were pursued during your Administration in reference to Indians. From this consideration, I am permitted to indulge a confident hope, sir, that this Constitution, & the office under it to which you are appointed by the Society, will meet your approbation and acceptance. With high consideration & respect, I have the honor, to be, sir, your most obdt. Servt
                
                    Jedh. Morse Cor. Secy
                
            